Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Response to Arguments
The claim objections have been withdrawn in view of the entered amendments and remarks.

 Applicant’s arguments with respect to the prior art rejections of the claim(s) have been considered but are moot in view of the new grounds of rejection, particularly the application of the Tenea reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al (US Pub. No. 2019/0123847), hereafter “Bush,” and Tenea et al (US Pub No. 2016/0315756), hereafter, “Tenea.”

As to claim 1, Bush discloses a method for providing timing security in a time sensitive network (TSN) (Abstract), the method comprising: 
monitoring TSN times in timing synchronization packets exchanged between TSN network nodes, wherein monitoring TSN times includes monitoring time values transmitted in the timing synchronization messages (Fig. 1 and [0017], particularly, “The data signals are communicated as data packets sent between the nodes 105 on a schedule of the network system 100, with the schedule restricted what data signals can be communicated by each of the nodes 105 at different times.” and [0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required. An eavesdropper will cause the quantum bit error rate of the secret information to increase, thereby alerting the configurator device 108 to the presence of the eavesdropper. Because the time-sensitive network 100 is assumed to provide deterministic traffic flow for life-critical control systems, a reaction to an attack by the configurator device 108 maintains determinism throughout the network 100.”); 
monitoring TSN timing values calculated by TSN network nodes ([0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required. An eavesdropper will cause the quantum bit error rate of the secret information to increase, thereby alerting the configurator device 108 to the presence of the eavesdropper. Because the time-sensitive network 100 is assumed to provide deterministic traffic flow for life-
determining, using the TSN times transmitted in the timing synchronization messages and the TSN timing calculated by the TSN network nodes, whether a timing attack is indicated ([0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required. An eavesdropper will cause the quantum bit error rate of the secret information to increase, thereby alerting the configurator device 108 to the presence of the eavesdropper. Because the time-sensitive network 100 is assumed to provide deterministic traffic flow for life-critical control systems, a reaction to an attack by the configurator device 108 maintains determinism throughout the network 100.”); and 
in response to determining that a timing attack is indicated, performing a timing attack effects mitigation action (0027], particularly, “An eavesdropper will cause the quantum bit error rate of the secret information to increase, thereby alerting the configurator device 108 to the presence of the eavesdropper. Because the time-sensitive network 100 is assumed to provide deterministic traffic flow for life-critical control systems, a reaction to an attack by the configurator device 108 maintains determinism throughout the network 100. For example, if the time-sensitive network flow shares the optical channel used by the quantum secret information, then the quantum and classical communication flows may be rerouted by the configurator device 108 to avoid potential tampering.”)
However, Bush does not explicitly disclose monitoring the TSN timing values calculated by the TSN network nodes includes communicating the TSN timing values in reverse messages, wherein the reverse messages are messages sent in opposite directions from directions defined for messages in precision time protocol.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bush and Tenea in order to provide a more reliable means of determining timing values in a network to and from a broader variety of entities. 

 As to claims 11 and 20, they are rejected by a similar rationale to that set forth in claim 1’s rejection.
 
As to claims 2 and 12, the teachings of Bush and Tenea as combined for the same reasons set forth in claim 1’s rejection further disclose monitoring the TSN times and the TSN values includes monitoring the TSN times and the TSN values using timing attack detection and effects mitigation logic implemented on a network tap (Bush, Fig. 1 and [0026]-[0028], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required…Stated differently, the time-sensitive communications sent between the switches 104 

 As to claims 3 and 13, the teachings of Bush and Tenea as combined for the same reasons set forth in claim 1’s rejection further disclose monitoring the TSN times and the TSN values includes monitoring the TSN times and the TSN values using timing attack detection and effects mitigation logic implemented on one of the TSN network nodes (Bush, Fig. 1 and [0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required…Stated differently, the time-sensitive communications sent between the switches 104 (according to the schedules dictated by the scheduler device 102) and the quantum secret information can be communicated over the same links 103 in the network 100. The configurator device 108 can maintain the existing schedule solution for the links 103 that are safe (where no third party action occurred), and removing the link or links 103 exhibiting greater or higher quantum bit error rates from use in the network 100.”).

As to claims 4 and 14, the teachings of Bush and Tenea as combined for the same reasons set forth in claim 1’s rejection further disclose the timing attack detection and effects mitigation logic is implemented on a TSN master node or a TSN clock relay node (Bush, Fig. 1 and [0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of 

As to claims 8 and 18, the teachings of Bush and Tenea as combined for the same reasons set for in claim 1’s rejection further disclose determining whether a timing attack is indicated includes comparing a PTP timing synchronization message propagation delay calculated by a PTP slave node with a PIP timing synchronization message propagation delay calculated by a PTP master and determining that a timing attack is indicated if PTP timing synchronization message propagation delays differ by more than a threshold amount (Bush, [0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required. An eavesdropper will cause the quantum bit error rate of the secret information to increase, thereby alerting the configurator device 108 to the presence of the eavesdropper. Because the time-sensitive network 100 is assumed to provide deterministic traffic flow for life-critical control systems, a reaction to an attack by the configurator device 108 maintains determinism throughout the network 100.” with Tenea, [0015], “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106… Accordingly, the system may further include a controller 107 that interfaces with one or more 

As to claim 9, the teachings of Bush and Tenea as combined for the same reasons set for in claim 1’s rejection further disclose propagation delays are calculated through the exchange of propagation delay request, propagation delay response, reverse propagation delay request, and reverse propagation delay response, sync, and reverse sync messages between PTP master and PTP slave nodes (Tenea, [0015], “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106… Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate "reverse sync" messages for test purposes.”).

As to claims 10 and 19, the teachings of Bush and Tenea as combined for the same reasons set for in claim 1’s rejection further disclose performing a mitigating action includes preventing use by the PTP slave of the propagation delay calculated by the PTP master if the propagation delays differ by more than a threshold amount (Bush, [0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required…Stated differently, the time-sensitive communications sent between the switches 104 (according to the schedules dictated by the scheduler device 102) and the quantum secret information can be communicated over the same links 103 in the network 100. The configurator device 108 can maintain the existing schedule solution for the links 103 that are safe (where no third party action occurred), and removing the link or links 103 exhibiting greater or higher quantum bit .


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bush and Tenea in view of Bush et al (US Pub. No. 2019/0123843), hereafter, ’843.

As to claims 5 and 15, the teachings of Bush and Tenea as combined for the same reasons set forth in claim 1’s rejection further disclose determining whether a timing attack is indicated includes comparing a time calculated by a slave node with a time maintained by a master node and determining that a timing attack is indicated if the time calculated by the slave node and the master node differ by more than a threshold amount (Bush, [0026]-[0027], particularly, “Quantum measurement is implemented by measuring the time of arrive of the photon. This requires precise and stable time synchronization, typically an accuracy of 30 ns is required. An eavesdropper will cause the quantum bit error rate of the secret information to increase, thereby alerting the configurator device 108 to the presence of the eavesdropper. Because the time-sensitive network 100 is assumed to provide deterministic traffic flow for life-critical control systems, a reaction to an attack by the configurator device 108 maintains determinism throughout the network 100.”).  However, Bush does not explicitly disclose the nodes and times are in a precision protocol environment. 
But, ‘843 discloses a system includes comparing a PTP time calculated by a PTP slave node with a PTP time maintained by a PTP master node and determining that an abnormality is indicated if the PTP time calculated by the PTP slave node and the PTP master node differ by more than a threshold amount ([0024], particularly, “The clock devices 112 can be measured by the configurator device 108 or the grandmaster clock device 110 periodically or otherwise 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Bush, Tenea, and ‘843 in order to provide a known and reliable means of transmitting messages in a time sensitive network with built in functionalities, i.e. a specific protocol.

As to claims 6 and 16, the teachings of Bush, Tenea, and ‘843 as combined for the same reasons set for in claim 5’s rejection further disclose wherein communicating the TSN timing values in reverse messages includes transmitting the PTP time calculated by the PTP slave node to the PTP master node in a reverse sync message, wherein the PTP master node compares the PTP times and determines whether the timing attack is indicated (Tenea, [0015], “System 100 includes a test device 102 operating as a clock master, such as a PTP master, and a device under test 104 operating as a clock slave, such as a PTP slave, communicating over a data communications network 106… Accordingly, the system may further include a controller 107 that interfaces with one or more devices under test 104 to enable each device under test 104 to generate "reverse sync" messages for test purposes.” And ‘843, [0024], particularly, “The clock devices 112 can be measured by the configurator device 108 or the grandmaster clock device 110 periodically or otherwise repeatedly sending generalized time -precision protocol messages (gPTP). The operation consists mainly of comparing the timestamps of the time -precision protocol messages the transmits or receives of local switch device 104 with the timestamps 

As to claims 7 and 17, the teachings of Bush, Tenea and ‘843 as combined for the same reasons set for in claim 5’s rejection further disclose in response to determining that the timing attack is indicated, the PTP master node instructs the PTP slave node not to adjust its time to correspond to the PTP time maintained by the PTP master node (‘843, particularly, [0025], “Consequently, the scheduler device 102 relies on a clock device 112 that cannot be adjusted and alignment of the clock device 112 is based on logical syntonization (sic), offset from the grand master clock device 110, the link propagation delays with the neighbors, and the clock drifts between the local clock devices 112.” And Bush, [0024] discloses detections are for identifying attacks).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452